Exhibit 10.40

THE SECURITIES OFFERED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED WITH THE
UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF
ANY STATE PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY SECTION 3(b) OF
THE SECURITIES ACT OF 1933, AS AMENDED, AND THE RULES AND REGULATIONS
PROMULGATED THEREUNDER (THE "1933 ACT)

US $25,000                            

CAVITATION TECHNOLOGIES, INC
6% CONVERTIBLE REDEEMABLE NOTE
DUE DECEMBER 6, 2012

FOR VALUE RECEIVED, Cavitation Technologies, Inc. (the "Company") promises to
pay to the order of the Prolific Group, LLC and its authorized successors and
permitted assigns ("Holder"), the aggregate principal face amount of Twenty Five
Thousand Dollars Exactly (U.S. $25,000.00) on December 6, 2012 ("Maturity Date")
and to pay interest on the principal amount outstanding hereunder at the rate of
6% per annum commencing on December 6, 2011. The Company understands that of the
$1,250 is being paid directly by the Holder to New Venture Attorneys, P.C.
leaving the Company with proceeds of $23,750. Interest will be paid to the
Holder in whose name this Note is registered on the records of the Company
regarding registration and transfers of this Note. The principal of, and
interest on, this Note are 500 W. Silver Spring Drive, Suite K200, Glendale, WI
53217 payable at , initially, and if changed, last appearing on the records of
the Company as designated in writing by the Holder hereof from time to time. The
Company will pay each interest payment and the outstanding principal due upon
this Note before or on the Maturity Date, less any amounts required by law to be
deducted or withheld, to the Holder of this Note by check or wire transfer
addressed to such Holder at the last address appearing on the records of the
Company. The forwarding of such check or wire transfer shall constitute a
payment of outstanding principal hereunder and shall satisfy and discharge the
liability for principal on this Note to the extent of the sum represented by
such check or wire transfer. Interest shall be payable in Common Stock (as
defined below) pursuant to paragraph 4(b) herein.

--------------------------------------------------------------------------------



This Note is subject to the following additional provisions:

1. This Note is exchangeable for an equal aggregate principal amount of Notes of
different authorized denominations, as requested by the Holder surrendering the
same. No service charge will be made for such registration or transfer or
exchange, except that Holder shall pay any tax or other governmental charges
payable in connection therewith.

2. The Company shall be entitled to withhold from all payments any amounts
required to be withheld under applicable laws.

3. This Note may be transferred or exchanged only in compliance with the
Securities Act of 1933, as amended ("Act") and applicable state securities laws.
Any attempted transfer to a non-qualifying party shall be treated by the Company
as void. Prior to due presentment for transfer of this Note, the Company and any
agent of the Company may treat the person in whose name this Note is duly
registered on the Company's records as the owner hereof for all other purposes,
whether or not this Note be overdue, and neither the Company nor any such agent
shall be affected or bound by notice to the contrary. Any Holder of this Note
electing to exercise the right of conversion set forth in Section 4(a) hereof,
in addition to the requirements set forth in Section 4(a), and any prospective
transferee of this Note, also is required to give the Company written
confirmation that this Note is being converted ("Notice of Conversion") in the
form annexed hereto as Exhibit A. The date of receipt (including receipt by
telecopy) of such Notice of Conversion shall be the Conversion Date.

4. (a) The Holder of this Note is entitled, at its option, at any time after May
6, 2012, to convert all or any amount of the principal face amount of this Note
then outstanding into shares of the Company's common stock (the "Common Stock")
without restrictive legend of any nature, at a conversion price ("Conversion
Price") for each share of Common Stock equal to 65% of the lowest closing bid
price of the Common Stock as reported on the National Quotations Bureau Pink
Sheets on which the Company's shares are traded or any exchange upon which the
Common Stock may be traded in the future ("Exchange") for any of the five
trading days including the day upon which a Notice of Conversion is received by
the Company, provided (i) such Notice of Conversion is delivered by fax or other
electronic means to the Company between the hours of 4 P.M. Eastern Standard or
Daylight Savings Time and 8 P.M. Eastern Standard or Daylight Savings Time, or
(ii) the trading day on which a Notice of Conversion is received by the Company
provided such Notice of Conversion is delivered by fax or other electronic means
to the Company between the hours of 4 P.M. Eastern Standard or Daylight Savings
Time and 8 P.M. Eastern Standard or Daylight Savings Time. The Conversion Price
may be adjusted downward if, within 3 business days of the transmittal of the
Notice of Conversion to the Company, the Common Stock has a closing bid which is
5% or lower than that set forth in the Notice of Conversion. Such conversion
shall be effectuated by the Company delivering the shares of Common Stock to the
Holder within 3 business days of receipt by the Company of the Notice of
Conversion. Once the Holder has received such shares of Common Stock, the Holder
shall surrender this Note to the Company, executed by the Holder evidencing such
Holder's intention to convert this Note or a specified portion hereof, and
accompanied by proper assignment hereof in blank. Accrued but unpaid interest
shall be subject to conversion. No fractional shares or scrip representing
fractions of shares will be issued on conversion, but the number of shares

2

--------------------------------------------------------------------------------



issuable shall be rounded to the nearest whole share. The Company understands
the Holder may need to issue to the Company's transfer agent an initial
conversion notice to allow the deposit of the Common Stock, and that this
initial conversion notice (or notices) shall have no actual bearing on the
amount converted as between the Company and the Holder. The Holder will send the
Company daily updated conversions based on its actual conversion and such
conversions will be binding on the Company and the Holder.

(b) Interest on any unpaid principal balance of this Note shall be paid at the
rate of 6% per annum. Interest shall be paid by the Company in Common Stock
("Interest Shares"). The Holder may, at any time, send in a Notice of Conversion
to the Company for Interest Shares based on the formula provided in Section 4(a)
above. The dollar amount converted into Interest Shares shall be all or a
portion of the accrued interest calculated on the unpaid principal balance of
this Note to the date of such notice.

(c) At any time the Company shall have the option to redeem this Note and pay to
the Holder 150% of the unpaid principal amount of this Note, in full. The
Company shall give the Holder 5 days written notice and the Holder during such 5
days shall have the option to convert this Note or any part thereof into shares
of Common Stock at the Conversion Price set forth in paragraph 4(a) of this
Note.

(d) Upon (i) a transfer of all or substantially all of the assets of the Company
to any person in a single transaction or series of related transactions, (ii) a
reclassification, capital reorganization or other change or exchange of
outstanding shares of the Common Stock, or (iii) any consolidation or merger of
the Company with or into another person or entity in which the Company is not
the surviving entity (other than a merger which is effected solely to change the
jurisdiction of incorporation of the Company and results in a reclassification,
conversion or exchange of outstanding shares of Common Stock solely into shares
of Common Stock) (each of items (i), (ii) and (iii) being referred to as a "Sale
Event"), then, in each case, the Company shall, upon request of the Holder,
redeem this Note in cash for 150% of the principal amount, plus accrued but
unpaid interest through the date of redemption, or at the election of the
Holder, such Holder may convert the unpaid principal amount of this Note
(together with the amount of accrued but unpaid interest) into shares of Common
Stock immediately prior to such Sale Event at the Conversion Price.

(e) In case of any Sale Event in connection with which this Note is not redeemed
or converted, the Company shall cause effective provision to be made so that the
Holder of this Note shall have the right thereafter, by converting this Note, to
purchase or convert this Note into the kind and number of shares of stock or
other securities or property (including cash) receivable upon such
reclassification, capital reorganization or other change, consolidation or
merger by a holder of the number of shares of Common Stock that could have been
purchased upon exercise of the Note and at the same Conversion Price, as defined
in this Note, immediately prior to such Sale Event. The foregoing provisions
shall similarly apply to successive Sale Events. If the consideration received
by the holders of Common Stock is other than cash, the value shall be as
determined by the Board of Directors of the Company or successor person or
entity acting in good faith.

3

--------------------------------------------------------------------------------



5. No provision of this Note shall alter or impair the obligation of the
Company, which is absolute and unconditional, to pay the principal of, and
interest on, this Note at the time, place, and rate, and in the form, herein
prescribed.

6. The Company hereby expressly waives demand and presentment for payment,
notice of non-payment, protest, notice of protest, notice of dishonor, notice of
acceleration or intent to accelerate, and diligence in taking any action to
collect amounts called for hereunder and shall be directly and primarily liable
for the payment of all sums owing and to be owing hereto.

7. The Company agrees to pay all costs and expenses, including reasonable
attorneys' fees and expenses, which may be incurred by the Holder in collecting
any amount due under this Note.

8. If one or more of the following described "Events of Default" shall occur:

(a) The Company shall default in the payment of principal or interest on this
Note or any other note issued to the Holder by the Company; or

(b) Any of the representations or warranties made by the Company herein or in
any certificate or financial or other written statements heretofore or hereafter
furnished by or on behalf of the Company in connection with the execution and
delivery of this Note shall be false or misleading in any respect; or

(c) The Company shall fail to perform or observe, in any respect, any covenant,
term, provision, condition, agreement or obligation of the Company under this
Note; or

(d) The Company shall (1) become insolvent; (2) admit in writing its inability
to pay its debts generally as they mature; (3) make an assignment for the
benefit of creditors or commence proceedings for its dissolution; (4) apply for
or consent to the appointment of a trustee, liquidator or receiver for its or
for a substantial part of its property or business; (5) file a petition for
bankruptcy relief, consent to the filing of such petition or have filed against
it an involuntary petition for bankruptcy relief, all under federal or state
laws as applicable; or

(e) A trustee, liquidator or receiver shall be appointed for the Company or for
a substantial part of its property or business without its consent and shall not
be discharged within thirty (30) days after such appointment; or

(f) Any governmental agency or any court of competent jurisdiction at the
instance of any governmental agency shall assume custody or control of the whole
or any substantial portion of the properties or assets of the Company; or

4

--------------------------------------------------------------------------------



(g) One or more money judgments, writs or warrants of attachment, or similar
process, in excess of ten thousand dollars ($10,000) in the aggregate, shall be
entered or filed against the Company or any of its properties or other assets
and shall remain unpaid, unvacated, unbonded or unstayed for a period of fifteen
(15) days or in any event later than five (5) days prior to the date of any
proposed sale thereunder; or

(h) Bankruptcy, reorganization, insolvency or liquidation proceedings, or other
proceedings for relief under any bankruptcy law or any law for the relief of
debtors shall be instituted voluntarily by or involuntarily against the Company;
or

(i) The Company shall have its Common Stock delisted from an exchange (including
the OTCBB exchange) or, if the Common Stock trades on an exchange, then trading
in the Common Stock shall be suspended for more than 10 consecutive days;

(j) If a majority of the members of the Board of Directors of the Company on the
date hereof are no longer serving as members of the Board; or

(j) The Company shall not deliver to the Holder the Common Stock pursuant to
paragraph 4 herein without restrictive legend within 4 business days of its
receipt of a Notice of Conversion.

Then, or at any time thereafter, unless cured, and in each and every such case,
unless such Event of Default shall have been waived in writing by the Holder
(which waiver shall not be deemed to be a waiver of any subsequent default) at
the option of the Holder and in the Holder's sole discretion, the Holder may
consider this Note immediately due and payable, without presentment, demand,
protest or (further) notice of any kind (other than notice of acceleration), all
of which are hereby expressly waived, anything herein or in any note or other
instruments contained to the contrary notwithstanding, and the Holder may
immediately, and without expiration of any period of grace, enforce any and all
of the Holder's rights and remedies provided herein or any other rights or
remedies afforded by law. Upon an Event of Default, interest shall be accrue at
a default interest rate of 24% per annum or, if such rate is usurious or not
permitted by current law, then at the highest rate of interest permitted by law.

If the Holder shall commence an action or proceeding to enforce any provisions
of this Note, including without limitation engaging an attorney, then the Holder
shall be reimbursed by the Company for its attorneys' fees and other costs and
expenses incurred in the investigation, preparation and prosecution of such
action or proceeding.

9. In case any provision of this Note is held by a court of competent
jurisdiction to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be adjusted rather than voided, if possible, so that it is
enforceable to the maximum extent possible, and the validity and enforceability
of the remaining provisions of this Note will not in any way be affected or
impaired thereby.

5

--------------------------------------------------------------------------------



10. Neither this Note nor any term hereof may be amended, waived, discharged or
terminated other than by a written instrument signed by the Company and the
Holder.

11. The Company represents that it is not a "shell" issuer and has never been a
"shell" issuer or that if it previously has been a "shell" issuer that at least
12 months have passed since the Company has reported form 10 type information
indicating it is no longer a "shell issuer. Further. The Company will instruct
its counsel to either (i) write a 144- 3(a)(9) opinion to allow for salability
of the conversion shares or (ii) accept such opinion from Holder's counsel.

12. The Company will provide New Venture Attorneys, P.C., counsel for the Holder
two (2) signed and undated resolutions for the issuance of 600,000 shares each
and four (4) signed but undated resolutions for the issuance of 200,000 shares
each for a total of 2,000,000 shares of the Common Stock of Company. New Venture
Attorneys shall hold these resolutions and will not submit a resolution until
(i) such issuance, along with the number of shares currently held by the Holder
would not exceed 4.99% of the outstanding shares and (ii) the Holder notifies
the Company that it desires to have the Company issue the shares to use as a
collateral reserve. The Holder will send the Company a notice of conversion upon
every conversion from this collateral reserve conversion showing the amount of
principal and interest paid down and the number of shares converted as a result.
Any shares remaining after the amounts due under this Note has been fully
converted will be returned to the Company. The Holder may also use these
resolutions to convert any other convertible debt instruments that are
outstanding with the Company. The Holder may need to send the Company transfer
agent and its broker an initial conversion notice for the total amount of the
shares being escrowed so they may be deposited this initial conversion notice
shall have no effect upon the actual shares being converted.

13. This Note shall be governed by and construed in accordance with the laws of
New York applicable to contracts made and wholly to be performed within the
State of New York and shall be binding upon the successors and assigns of each
party hereto. The Holder and the Company hereby mutually waive trial by jury and
consent to exclusive jurisdiction and venue in the courts of the State of New
York. This Agreement may be executed in counterparts, and the facsimile
transmission of an executed counterpart to this Agreement shall be effective as
an original.

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by an
officer thereunto duly authorized.

Dated: __________________

CAVITATION TECHNOLOGIES, INC.

By: /s/Todd Zelek
Title: Chief Executive Officer

6

--------------------------------------------------------------------------------



EXHIBIT A

NOTICE OF CONVERSION

(To be Executed by the Registered Holder in order to Convert the Note)

The undersigned hereby irrevocably elects to convert $___________ of the above
Note into _________ Shares of Common Stock of Cavitation Technologies, Inc.
("Shares") according to the conditions set forth in such Note, as of the date
written below.

If Shares are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer and other taxes and charges payable with
respect thereto.

Date of Conversion: _____________________________________________
Applicable Conversion Price: _______________________________________
Signature: _______________________________________________________
                        [Print Name of Holder and Title of Signer]

Address: ______________________________________________
                        ________________________________________________

SSN or EIN: ______________________________
Shares are to be registered in the following name:
__________________________________________

Name: ________________________________________________
Address: ________________________________________________
Tel: ________________________________
Fax: _______________________________
SSN or EIN: __________________________________________________

Shares are to be sent or delivered to the following account:

Account Name: _________________________________________________________________
Address: ____________________________________________________________________

7

--------------------------------------------------------------------------------

